19-23649-rdd          Doc 102       Filed 09/24/19       Entered 09/24/19 08:56:43               Main Document
                                                        Pg 1 of 9


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)

                    Debtors. 1                                     (Jointly Administered)


  AMENDED ORDER (I) WAIVING REQUIREMENT TO FILE LIST OF CREDITORS,
 (II) AUTHORIZING THE DEBTORS AND THE CLAIMS AND NOTICING AGENT TO
    SUPPRESS PERSONALLY IDENTIFIABLE INFORMATION FOR INDIVIDUALS,
      (III) AUTHORIZING THE DEBTORS’ CLAIMS AND NOTICING AGENT TO
       WITHHOLD PUBLICATION OF CLAIMS FILED BY INDIVIDUALS UNTIL
  FURTHER ORDER OF THE COURT AND (IV) ESTABLISHING PROCEDURES FOR
      NOTIFYING CREDITORS OF THE COMMENCEMENT OF THE DEBTORS’
                             CHAPTER 11 CASES

           Upon the motion (the “Motion”)2 of Purdue Pharma L.P. and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) for (i) waiver of the

requirement to file a list of creditors, (ii) authorization for the Debtors and the Claims and

Noticing Agent to suppress personally identifiable information for individuals, (iii) authorization

for the Claims and Noticing Agent to withhold publication of proofs of claims (including as

reflected in the Claims Register) until further order of the Court, and (iv) authority to establish

procedures for notifying creditors of the commencement of their chapter 11 cases pursuant to

sections 105(a), 342(a) and 521(a)(1) of the Bankruptcy Code, Bankruptcy Rules 1007(a) and

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
2
    Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such term in the Motion.
19-23649-rdd     Doc 102     Filed 09/24/19    Entered 09/24/19 08:56:43        Main Document
                                              Pg 2 of 9


(d), 2002(a), (f), and (l) of the Bankruptcy Rules, Local Bankruptcy Rule 1007-1 and General

Orders M-133, M-137, and M-138 (the “Standing Orders”); and the Court having jurisdiction

to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157(a)-(b) and

1334(b) and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska,

C.J.); and consideration of the Motion and the relief requested therein being a core proceeding

under 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to 28 U.S.C. §§

1408 and 1409; and due and proper notice of the Motion having been provided, and it appearing

that no other or further notice need be provided; and the Court having reviewed the Motion and

held a hearing to consider the relief requested in the Motion on September 17, 2019 (the

“Hearing”); and upon the Lowne Declaration, filed contemporaneously with the Motion, and the

record of the Hearing; and after due deliberation the Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish good and sufficient cause for

the relief granted herein; now, therefore,

       IT IS HEREBY ORDERED THAT

       1.      The Motion is granted to the extent set forth herein.

       2.      The requirement under section 521(a)(1) of the Bankruptcy Code, Bankruptcy

Rule 1007(a)(1), Local Bankruptcy Rule 10071 and the Standing Orders to file with the petitions

a list containing the name and address of certain creditors, counterparties to executory contracts

and unexpired leases and co-debtors is waived; provided that this waiver does not affect the

Debtors’ obligations to file schedules of executory contracts and unexpired leases and co-debtors

pursuant to section 521 of the Bankruptcy Code or Bankruptcy Rule 1007.




                                                2
19-23649-rdd     Doc 102     Filed 09/24/19    Entered 09/24/19 08:56:43         Main Document
                                              Pg 3 of 9


       3.      The Debtors are authorized to file a consolidated list of the 50 largest unsecured

creditors in these chapter 11 cases in lieu of each Debtor filing a list of its 20 largest unsecured

creditors.

       4.      As soon as practicable after entry of an order authorizing the engagement of a

claims and noticing agent in these cases (the “Claims and Noticing Agent”), the Debtors shall

furnish to the Claims and Noticing Agent a consolidated list containing the names and last

known addresses of the Debtors’ creditors (the “List of Creditors”).

       5.      The Notice of Commencement substantially in the form attached hereto as

Exhibit 1 is hereby approved. Prime Clerk LLC, as the Debtors’ proposed Claims and Noticing

Agent, shall promptly provide such notice in addition to all other mailings directed by the Court,

the United States Trustee for Region 2, or as required by section 342(a) of the Bankruptcy Code

and Bankruptcy Rules 2002(a) and (f).

       6.      On or before the date that is twenty-one (21) days prior to the date on which the

meeting of creditors under sections 341 and 343 of the Bankruptcy Code is to be held, the

Debtors, with the assistance of the Claims and Noticing Agent, shall mail the Notice of

Commencement to all creditors on the Debtors’ List of Creditors.

       7.      Pursuant to Bankruptcy Rule 2002(l), the Debtors, with the assistance of the

Claims and Noticing Agent, shall cause the Notice of Commencement to be published (i) once in

the national edition of the Wall Street Journal, the national edition of The New York

Times and/or USA Today at the discretion of the Debtors and (ii) on the website to be established

by the Claims and Noticing Agent and the Debtors’ website.

       8.      The form and manner of notice as provided herein are reasonably calculated to

inform interested parties of these chapter 11 cases and are hereby approved.


                                                 3
19-23649-rdd    Doc 102     Filed 09/24/19    Entered 09/24/19 08:56:43         Main Document
                                             Pg 4 of 9


       9.      The Debtors and the Claims and Noticing Agent are authorized to suppress

personally identifiable information of any individual listed on or appearing in any document filed

with the court or made publicly available by the Claims and Noticing Agent on the Debtors’ case

website, except that un-redacted copies may be provided to the Court, the U.S. Trustee, any

official committee appointed in these chapter 11 cases, the Claims and Noticing Agent, and any

other party designated by further order of the Court. Each party receiving such un-redacted

copies shall keep such information confidential. To the extent that any party provided with such

un-redacted copies files any responsive pleading or other pleadings, such party shall redact from

its pleadings any confidential or identifying information from such document.

       10.     Notwithstanding anything to the contrary in any order authorizing the engagement

of Prime Clerk LLC as the Debtor’s Claims and Noticing Agent or any Local Rules, the Claims

and Noticing Agent is authorized to withhold publication of proofs of claim filed by individual

creditors until entry of the Bar Date Order or other further order of the Court. Such proofs of

claim may be provided upon request to the Court, the U.S. Trustee, any official committee

appointed in these chapter 11 cases, and any other party designated by further order of the Court,

and each party receiving such proofs of claim shall keep such information confidential.

       11.     Notwithstanding anything to the contrary in the order relating to the retention of

the Claims and Noticing Agent or any Local Rules, the Claims and Noticing Agent is authorized

to file affidavits of service without disclosing the names and addresses of employees and former

employees of the Debtors.

       12.     Notwithstanding anything to the contrary in the order relating to the retention of

the Claims and Noticing Agent or any Local Rules, the Claims and Noticing Agent is authorized




                                                4
19-23649-rdd     Doc 102      Filed 09/24/19    Entered 09/24/19 08:56:43        Main Document
                                               Pg 5 of 9


to suppress names and addresses of employees and former employees of the Debtors in the

Claims Registers.

       13.     Nothing in this Order shall be deemed to modify the obligation that each filer of a

proof of claim bears to redact confidential health information, and the Claims and Noticing

Agent shall have no liability for any disclosure or nondisclosure thereof.

       14.     Nothing in this Order shall be deemed to modify the obligations of any party with

respect to confidential health information.

       15.     The Debtors are authorized to take all action necessary or appropriate to

effectuate the relief granted in this Order.

       16.     The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.



Dated: September 24, 2019
White Plains, New York
                                               /s/ Robert D. Drain
                                               THE HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                 5
19-23649-rdd   Doc 102   Filed 09/24/19    Entered 09/24/19 08:56:43   Main Document
                                          Pg 6 of 9


                                      Exhibit 1

                              Notice of Commencement
         19-23649-rdd           Doc 102         Filed 09/24/19        Entered 09/24/19 08:56:43                  Main Document
                                                                     Pg 7 of 9

 Information to identify the case:

 Debtor: Purdue Pharma L.P.                                                   EIN:   XX-XXXXXXX

 United States Bankruptcy Court Southern District of New York

 Case Number: 19-_____ (___) (RDD)                                            Date case filed for chapter 11: September 15, 2019



Official Form 309F (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                      12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency,
repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney’s fees.

Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge
may be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11 below for more
information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address
listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk’s office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

1. Debtors’ full name                                     See Chart Below

2. All other names used in the last 8 years               See Chart Below (if applicable)

3. Address                                                See Chart Below

Jointly Administered Cases
                                          Other Names Used
Debtor                                    in Last 8 Years          Address                                          Case No.        EIN
                                                                   One Stamford Forum, 201 Tresser Boulevard,
Purdue Pharma L.P.                                                 Stamford, CT 06901                               19-             XX-XXXXXXX
                                                                   One Stamford Forum, 201 Tresser Boulevard,
Purdue Pharma Inc.                                                 Stamford, CT 06901                               19-             XX-XXXXXXX
                                                                   One Stamford Forum, 201 Tresser Boulevard,
Purdue Transdermal Technologies L.P.                               Stamford, CT 06901                               19-             XX-XXXXXXX
                                                                   One Stamford Forum, 201 Tresser Boulevard,
Purdue Pharma Manufacturing L.P.                                   Stamford, CT 06901                               19-             XX-XXXXXXX
                                                                   One Stamford Forum, 201 Tresser Boulevard,
Purdue Pharmaceuticals L.P.                                        Stamford, CT 06901                               19-             XX-XXXXXXX
                                                                   One Stamford Forum, 201 Tresser Boulevard,
Imbrium Therapeutics L.P.                                          Stamford, CT 06901                               19-             XX-XXXXXXX
                                                                   One Stamford Forum, 201 Tresser Boulevard,
Adlon Therapeutics L.P.                                            Stamford, CT 06901                               19-             XX-XXXXXXX
                                                                   One Stamford Forum, 201 Tresser Boulevard,
Greenfield BioVentures L.P.                                        Stamford, CT 06901                               19-             XX-XXXXXXX
                                                                   One Stamford Forum, 201 Tresser Boulevard,
Seven Seas Hill Corp.                                              Stamford, CT 06901                               19-             N/A
                                                                   One Stamford Forum, 201 Tresser Boulevard,
Ophir Green Corp.                                                  Stamford, CT 06901                               19-             N/A
                                                                   One Stamford Forum, 201 Tresser Boulevard,
Purdue Pharma of Puerto Rico                                       Stamford, CT 06901                               19-             XX-XXXXXXX
                                                                                                         For more information, see page 2 ►
Official Form 309F (For Corporations or Partnerships)   Notice of Chapter 11 Bankruptcy Case                                       page 1
          19-23649-rdd            Doc 102          Filed 09/24/19           Entered 09/24/19 08:56:43                 Main Document
                                                                           Pg 8 of 9

Jointly Administered Cases (continued)
                                            Other Names Used
Debtor                                      in Last 8 Years              Address                                       Case No.      EIN
                                                                         One Stamford Forum, 201 Tresser Boulevard,
Avrio Health L.P.                           Purdue Products L.P.         Stamford, CT 06901                            19-           XX-XXXXXXX
                                                                         One Stamford Forum, 201 Tresser Boulevard,
Purdue Pharmaceutical Products L.P.                                      Stamford, CT 06901                            19-           XX-XXXXXXX
                                                                         One Stamford Forum, 201 Tresser Boulevard,
Purdue Neuroscience Company                                              Stamford, CT 06901                            19-           XX-XXXXXXX
                                                                         One Stamford Forum, 201 Tresser Boulevard,
Nayatt Cove Lifescience Inc.                                             Stamford, CT 06901                            19-           XX-XXXXXXX
Button Land L.P.                                                         498 Washington Street, Coventry RI 02816      19-           XX-XXXXXXX
Paul Land Inc.                                                           498 Washington Street, Coventry RI 02816      19-           XX-XXXXXXX
Quidnick Land L.P.                                                       498 Washington Street, Coventry RI 02816      19-           XX-XXXXXXX
Rhodes Associates L.P.                                                   498 Washington Street, Coventry RI 02816      19-           N/A
Rhodes Pharmaceuticals L.P.                                              498 Washington Street, Coventry RI 02816      19-           XX-XXXXXXX
Rhodes Technologies                                                      498 Washington Street, Coventry RI 02816      19-           XX-XXXXXXX
UDF LP                                                                   498 Washington Street, Coventry RI 02816      19-           XX-XXXXXXX
SVC Pharma LP                                                            498 Washington Street, Coventry RI 02816      19-           XX-XXXXXXX
SVC Pharma Inc.                                                          498 Washington Street, Coventry RI 02816      19-           XX-XXXXXXX

4.   Debtors’ attorney and claims agent
     DAVIS POLK & WARDWELL LLP
                                                              Contact phone:          212-450-4000
     450 Lexington Avenue
                                                              Contact facsimile:      212-701-5800
     New York, New York 10017
                                                              Email:                  Purdue.noticing@dpw.com
     Marshall S. Huebner
     Benjamin S. Kaminetzky
     Timothy Graulich
     Eli J. Vonnegut
     Debtors’ Claims and Noticing                             Contact phone:          844-217-0912 (toll-free)
     Agent                                                                            347-859-8093 (international)
                                                              Email:                  purduepharmainfo@primeclerk.com
     If you have questions about
                                                              Website:                https://restructuring.primeclerk.com/purduepharma
     this notice, please contact
     Prime Clerk LLC
5.   Bankruptcy clerk’s office
     Documents in this case may be                                                      Hours open      Monday – Friday 8:30 AM – 5:00 PM
                                           United States Bankruptcy Court
     filed at this address.
                                           300 Quarropas Street
     You may inspect all records filed     White Plains, NY 10601                       Contact phone 914-467-7250
     in this case at this office or
     online at www.pacer.gov.

6.   Meeting of creditors                ______________        at     _
     The debtor’s representative         Date                         Time
     must attend the meeting to be                                                      Location:     U.S. Bankruptcy Court
     questioned under oath.              Time and Date to be Determined                               Southern District of New York
     Creditors may attend but are                                                                     One Bowling Green (Room 511)
     not required to do so.              The meeting may be continued or                              New York, NY 10004-1408
                                         adjourned to a later date. If so, the date
                                         will be on the court docket.

                                                                                                             For more information, see page 3 ►




Official Form 309F (For Corporations or Partnerships)      Notice of Chapter 11 Bankruptcy Case                                     page 2
           19-23649-rdd            Doc 102       Filed 09/24/19          Entered 09/24/19 08:56:43                       Main Document
                                                                        Pg 9 of 9



7.    Proof of claim deadline           Deadline for filing proof of claim:                           Not yet set. If a deadline is set, notice will be
                                                                                                      sent at a later time.
                                        A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be obtained
                                        at www.uscourts.gov or any bankruptcy clerk’s office.
                                        Your claim will be allowed in the amount scheduled unless:

                                               your claim is designated as disputed, contingent, or unliquidated;
                                               you file a proof of claim in a different amount; or
                                               you receive another notice.


                                        If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                        file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You may
                                        file a proof of claim even if your claim is scheduled.

                                        You may review the schedules at the bankruptcy clerk’s office or online at www.pacer.gov.

                                        Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof
                                        of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                        For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                        including the right to a jury trial.


8. Exception     to discharge           If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a
      deadline                          judicial proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk’s office
      must receive a complaint and      Deadline for filing the complaint:                           To be determined
      any required filing fee by the
      following deadline.


9. Creditors     with a foreign         If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
      address                           extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                        have any questions about your rights in this case.


10. Filing a Chapter 11                 Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court
      bankruptcy case                   confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you
                                        may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing,
                                        and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving,
                                        the debtor will remain in possession of the property and may continue to operate its business.

11.   Discharge of debts                Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                        debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
                                        debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                        discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                        paying the filing fee in the bankruptcy clerk’s office by the deadline.




Official Form 309F (For Corporations or Partnerships)    Notice of Chapter 11 Bankruptcy Case                                               page 3
